Form 13-15 Case 16-06974       Doc 37     Filed 04/06/21 Entered 04/06/21 09:41:45             Desc Main
                                            Document     Page 1 of 4
       B2830 (Form 2830) (04/19)


                          UNITED STATES BANKRUPTCY COURT
                                   Northern         District Of      Illinois
        In re Diane Eng                                                  Case No. 16-06974
                               Debtor


                       CHAPTER 13 DEBTOR’S CERTIFICATIONS REGARDING
                      DOMESTIC SUPPORT OBLIGATIONS AND SECTION 522(q)

        Part I. Certification Regarding Domestic Support Obligations (check no more than one)

                Pursuant to 11 U.S.C. Section 1328(a), I certify that:

               
               ✔       I owed no domestic support obligation when I filed my bankruptcy petition, and I
                have not been required to pay any such obligation since then.

                      I am or have been required to pay a domestic support obligation. I have paid all
                such amounts that my chapter 13 plan required me to pay. I have also paid all such
                amounts that became due between the filing of my bankruptcy petition and today.

        Part II. If you checked the second box, you must provide the information below.

                My current address:

                My current employer and my employer’s address:
                                                                                _                     _


        Part III. Certification Regarding Section 522(q) (check no more than one)

                Pursuant to 11 U.S.C. Section 1328(h), I certify that:

               ✔
                       I have not claimed an exemption pursuant to § 522(b)(3) and state or local law (1)
                in property that I or a dependent of mine uses as a residence, claims as a homestead, or
                acquired as a burial plot, as specified in § 522(p)(1), and (2) that exceeds $170,350* in
                value in the aggregate.

                       I have claimed an exemption in property pursuant to § 522(b)(3) and state or local
                law (1) that I or a dependent of mine uses as a residence, claims as a homestead, or
                acquired as a burial plot, as specified in § 522(p)(1), and (2) that exceeds $170,350* in
                value in the aggregate.



       *   Amounts are subject to adjustment on 4/01/22, and every 3 years thereafter with respect to cases
           commenced on or after the date of adjustment.
Form 13-15 Case 16-06974      Doc 37     Filed 04/06/21 Entered 04/06/21 09:41:45            Desc Main
                                           Document     Page 2 of 4
       B2830 (Form 2830) (page 2)



        Part IV. Debtor’s Signature

                       I certify under penalty of perjury that the information provided in these
               certifications is true and correct to the best of my knowledge and belief.

                             3/22/2021
               Executed on
                              Date                                           Debtor
Form 13-15 Case 16-06974       Doc 37     Filed 04/06/21 Entered 04/06/21 09:41:45             Desc Main
                                            Document     Page 3 of 4
       B2830 (Form 2830) (04/19)


                          UNITED STATES BANKRUPTCY COURT
                                   Northern         District Of      Illinois
        In re Diane Eng                                                  Case No. 16-06974
                               Debtor


                       CHAPTER 13 DEBTOR’S CERTIFICATIONS REGARDING
                      DOMESTIC SUPPORT OBLIGATIONS AND SECTION 522(q)

        Part I. Certification Regarding Domestic Support Obligations (check no more than one)

                Pursuant to 11 U.S.C. Section 1328(a), I certify that:

               
               ✔       I owed no domestic support obligation when I filed my bankruptcy petition, and I
                have not been required to pay any such obligation since then.

                      I am or have been required to pay a domestic support obligation. I have paid all
                such amounts that my chapter 13 plan required me to pay. I have also paid all such
                amounts that became due between the filing of my bankruptcy petition and today.

        Part II. If you checked the second box, you must provide the information below.

                My current address:

                My current employer and my employer’s address:
                                                                                _                     _


        Part III. Certification Regarding Section 522(q) (check no more than one)

                Pursuant to 11 U.S.C. Section 1328(h), I certify that:

               ✔
                       I have not claimed an exemption pursuant to § 522(b)(3) and state or local law (1)
                in property that I or a dependent of mine uses as a residence, claims as a homestead, or
                acquired as a burial plot, as specified in § 522(p)(1), and (2) that exceeds $170,350* in
                value in the aggregate.

                       I have claimed an exemption in property pursuant to § 522(b)(3) and state or local
                law (1) that I or a dependent of mine uses as a residence, claims as a homestead, or
                acquired as a burial plot, as specified in § 522(p)(1), and (2) that exceeds $170,350* in
                value in the aggregate.



       *   Amounts are subject to adjustment on 4/01/22, and every 3 years thereafter with respect to cases
           commenced on or after the date of adjustment.
Form 13-15 Case 16-06974      Doc 37     Filed 04/06/21 Entered 04/06/21 09:41:45            Desc Main
                                           Document     Page 4 of 4
       B2830 (Form 2830) (page 2)



        Part IV. Debtor’s Signature

                       I certify under penalty of perjury that the information provided in these
               certifications is true and correct to the best of my knowledge and belief.

                             3/22/2021
               Executed on
                              Date                                           Debtor
